Citation Nr: 0124486	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic acquired left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to June 1995.  

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The RO denied entitlement to service 
connection for a left knee disorder.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in February 2001 for further development and 
adjudicative action.

In June 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired left knee disorder was not shown in 
active service or for years thereafter.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record relating any post service reported chronic acquired 
left knee disorder to service. 


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen in May 1992 with complaints of left knee 
pain.  X-rays of the knee were negative.  The diagnosis was 
minor strain.  She was seen again in June 1992 with 
complaints of left knee pain subsequent to a fall.  The 
diagnosis was suspect Grade I medial collateral ligament 
(MCL) strain, left.  She was placed on short trial with a 
long leg immobilizer and crutches.  Follow-up for the left 
knee revealed slowly resolving left MCL sprain.  Another 
follow-up of the left knee revealed resolved MCL strain.  

An August 1995 VA general examination of the veteran shows 
that X-ray reports of the left knee taken in conjunction with 
the examination were normal.  

An October 1998 VA clinical record shows the veteran reported 
that she was diagnosed with patellar femoral syndrome while 
in service.  The diagnosis was degenerative joint disease. 

VA clinical records dated from August 1999 to April 2000 show 
that the veteran was seen on a few occasions with complaints 
of knee pain.  The diagnoses were degenerative joint disease 
and acute chronic knee pains with pregnancy.  

An August 2000 VA joints examination report shows the veteran 
related that began to experience left knee pain during basic 
training and was put on profile.  She was on and off profile 
her entire military service.  She underwent physical therapy 
and wore knee immobilizers.  She has been wearing knee braces 
since 1993.  The diagnosis was patellofemoral syndrome, 
bilateral.  

In February 2001 the Board remanded the case to the RO for 
further development to include conduction of a VA examination 
with an opinion from the examiner as to the etiology of any 
left knee disorder present.  The veteran was notified of the 
scheduling of the examination at her correct address of 
record; however, she failed to report for the scheduled 
examination.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).

If not shown during service, service connection may be 
granted for osteoarthritis if manifested to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board remanded the case to the RO in February 2001 in 
order for the veteran to identify any additional records of 
treatment not previously obtained by the RO, and the 
accomplishment of a comprehensive examination addressing the 
issue on appeal.

A review of the record discloses that the development 
requested by the Board in its remand of the case to the RO 
could not be completed because the veteran failed to 
cooperate by reporting for examination or responding to 
requests for evidence of additional treatment.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The duty of VA to assist is not always a one-way street, the 
appellant has an obligation to assist in the adjudication of 
her claim.  Wood v. Derwinski, 1 Vet. App. 190, 195 (1991).

The veteran must be prepared to meet her obligations by 
cooperating with the efforts of VA to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting her claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).

A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA treatment reports.  There is 
sufficient medical and other evidence of record in order for 
the Board to render an informed decision.

In light of the above, the Board is satisfied that all 
relevant facts pertaining to the issue on appeal have been 
properly developed to the extent possible, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  38 U.S.C.A. § 5103A(b)) (West Supp. 2001); see 
also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal.  

The RO also considered the veteran's claims under the new law 
referable to the duty to assist the veteran as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard the Board notes that the veteran was notified of the 
change in law via correspondence issued in February 2001. 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.  

After a careful review of the evidence of record, the Board 
is of the opinion that the preponderance of the evidentiary 
record is against the veteran's claim of entitlement to 
service connection for a chronic acquired left knee disorder. 

The service medical records undoubtedly document treatment of 
the veteran for left MCL strain.  However, these same records 
show that she recovered from such injury with no residual 
disability shown thereafter.  




The post service records show diagnoses of degenerative joint 
disease and patellofemoral syndrome.  However, the veteran 
has failed to provide medical evidence of a nexus between 
these disabilities and service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current degenerative joint disease and 
patellofemoral syndrome to service.  Hickson, supra.

The Board notes in passing that the post service diagnosed 
degenerative joint disease or arthritis was not shown to be 
disabling to a compensable degree during the first post 
service year, thereby precluding entitlement to the benefit 
sought on appeal on a presumptive basis.  Nor is there 
medical evidence of a relationship between the veteran's 
current arthritis and any alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

In the absence of medical evidence of a nexus between the 
post service current chronic acquired left knee disorder the 
veterans period of active service, the claim of entitlement 
to service connection must be denied.  Hickson, supra.  As 
the Board noted earlier, the claim was remanded to the RO for 
further development to include a VA examination and medical 
opinion as to etiology of any left knee disorder(s) found 
present.  

The veteran failed to report for such an examination and 
consequently the evidentiary record is devoid of any 
competent medical opinion linking any post service diagnosed 
left knee disorder to service.

The veteran's own opinions and statements that she has a 
chronic acquired left knee disorder related to her period of 
service is not competent evidence in this case.  



While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current chronic acquired left knee disorder is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the veteran, under 
any applicable theory of law as discussed at length 
heretofore, has not presented or identified probative medical 
evidence of a link between her current chronic acquired left 
knee disorder and service.  Consequently, the Board must deny 
the veteran's claim of entitlement to service connection.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired left 
knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired left 
knee disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

